Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed December 3, 2021 has been entered.  Claims 1-5, 8-12, and 15-19 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 15-19), a machine (claims 1-5) and a manufacture (claims 8-12); where the machine and the manufacture are substantially directed to Examiner’s Note: As described below, claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, since the claims are directed to mixed statutory categories under 35 U.S.C. §101. However, these claims are being treated as if they are directed to the statutory category of a “machine” or “manufacture” for the purpose of applying the two-step Alice/Mayo analysis. Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
providing a near-real-time view of a repair estimate record [[to a client device]], the repair estimate record having one or more fields, 
receiving, [[from the client device]], a data entry input to be applied to one of the fields of the repair estimate record, 
selecting, in near real time, one or more compliance rules related to the one of the fields responsive to receiving the data entry input, 
determining, in near real time, whether the data entry input is valid based on the selected one or more compliance rules, and 
when the data entry input is determined not to be valid, notifying [[the client device]], in near real time, that the data entry input is not valid for the one of the fields.


Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a hardware processor, a non-transitory machine-readable medium, and a client device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitations:
modifying the view of the repair estimate record to indicate the data entry input is not valid,
modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields, and
providing the modified view to the client device.
OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a hardware processor, a non-transitory machine-readable medium, and a client device), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 50-59). 
	Additionally, the following limitations identified above as insignificant extra-solution activity (merely outputting/displaying data) have been revaluated in Step 2B:
modifying the view of the repair estimate record to indicate the data entry input is not valid,
modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields, and
providing the modified view to the client device.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely outputting/displaying data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 8 and 15 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 8 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 8 and 1 is that claim 8 is drafted as a non-transitory computer-readable storage medium rather than as a system. Similarly, as described above regarding claim 1, claim 8 recites generic computer components (e.g. a non-transitory computer-readable storage medium, a hardware processor, and a client device) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 8, claim 8 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 15 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 15 and 1 is that claim 15 is drafted as a method rather than as a system. Similarly, as described above regarding claim 1, claim 8 recites generic computer components Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 2-5, 9-12, and 16-19 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2, 3, 9, 10, 16, and 17 simply refine the abstract idea because they recite process steps (e.g. preventing the user from entering additional data when a first input is determined to be invalid, and entering data when the input is determined to be valid) that fall under the category of organizing human activity as described above regarding claim 1.
	Claims 4, 5, 11, 12, 18, and 19 simply refine the process of selecting the compliance rules recited in claims 1, 8, and 15. Merely stating that the system utilizes machine learning, without providing sufficient detail regarding how the machine learning process is implemented, does not provide any indication of an improvement to any technology or technological field. Rather, this amounts to no more than merely applying generic machine learning technology in order to implement the abstract idea on a computer.  	 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Claims 2, 3, 9, and 10 are also rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, since the claims are directed to mixed statutory categories under 35 U.S.C. §101. 
	Regarding claim 2, this claim recites the limitation, “The system of claim 1, the method further comprising...”  Since the claim is directed to both a machine and a process, it is rejected under 35 U.S.C. §101 based on the theory that the claim is not strictly directed separately to either a statutory "machine" or a "process" since its recited elements cause the claim to embrace and/or to overlap two separate statutory classes of inventions set forth in 35 U.S.C. §101. In order to overcome this rejection, the applicant should modify the claims to clearly recite a machine or a process. For example, the applicant could state, “The system of claim 1, wherein the hardware processor further executes the instructions to…”
	Since claims 3, 9, and 10 have the same issue as claim 2, claims 3, 9, and 10 are rejected for the grounds and rationale used to reject claim 2. 

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Littooy (U.S. Pre-Grant Publication No. 20120296774) in view of Davis (U.S. Pre-Grant Publication No. 20190095414).

Claim 1
	Regarding claim 1, Littooy teaches:
A system, comprising: a hardware processor; and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising (See at least Paragraphs 142-145: Describes a computer system comprising a hardware processor and a memory for storing instructions):
providing a near-real-time view of a repair estimate record to a client device, the repair estimate record having one or more fields (See at least the Abstract: Describes a system for performing a compliance check during vehicle repair estimates. The compliance check may be performed in real time [See Paragraph 61]. Additionally, the compliance check may be performed on a hand-held computing device [See Paragraph 59]),
receiving, from the client device, a data entry input to be applied to one of the fields of the repair estimate record (See at least Paragraphs 67-69: An estimator may prepare an estimate and enter it into his or her local estimate compliance system. The compliance check may be completed line by line as data is entered into the estimate application),
selecting, in near real time, one or more compliance rules related to the one of the fields responsive to receiving the data entry input (See at least Paragraph 68: one or more rule sets are provided by the carrier or other third party to the local estimator 
determining, in near real time, whether the data entry input is valid based on the selected one or more compliance rules (See at least Paragraphs 68 and 69: The compliance check may be performed line-by-line as the data is entered into the estimate application. Therefore, errors, noncompliance or other issues can be flagged as the estimator is entering the data. Whether the data entered is in compliance is determined by the previously determined rule set), and
when the data entry input is determined not to be valid, notifying the client device, in near real time, that the data entry input is not valid for the one of the fields by: modifying the view of the repair estimate record to indicate the data entry input is not valid (See at least Paragraphs 69 and 70: Errors, noncompliance or other issues can be flagged as the estimator is entering the data. Additionally, textual, graphic, and other indicators can be provided to the estimator to keep track of compliance values as the estimate is prepared. Additionally, a pop-up window may be presented to the appraiser in order to identify the specific lines of the estimate that are out of compliance with the rule set [See Paragraphs 82-84]); and
providing the modified view to the client device (See at least Paragraph 70: The flags and/or the textual/graphic indicators are presented to the user as they enter data).

	Regarding Claim 1, Littooy does not explicitly teach, but Davis, however, does teach:
modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields (See at least Paragraph 71: Describes a system for validating data entries in a spreadsheet. The system may detect that an input is invalid 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy and Davis in order to improve the system’s ability to provide interactive data entry validation or error correction (Davis: Paragraph 2). Providing an indication regarding haw the data entry may be appropriately filled allows the system to make necessary corrections quickly and easily in a user-friendly fashion (Davis: Paragraph 73).

Claim 8
	Regarding Claim 8, Littooy teaches:
A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method comprising (See at least Paragraphs 142-145: Describes a computer system comprising a hardware processor and a memory for storing instructions): SMRH:4841-5916-9467.2-- 31 --PATENT Docket No. MITCH-APD-00020 (13CN-315360) 
providing a near-real-time view of a repair estimate record to a client device, the repair estimate record having one or more fields
receiving, from the client device, a data entry input to be applied to one of the fields of the repair estimate record (See at least Paragraphs 67-69: An estimator may prepare an estimate and enter it into his or her local estimate compliance system. The compliance check may be completed line by line as data is entered into the estimate application); 
selecting, in near real time, one or more compliance rules related to the one of the fields responsive to receiving the data entry input (See at least Paragraph 68: one or more rule sets are provided by the carrier or other third party to the local estimator against which the estimate can be audited. The rules are gathered after the estimate is prepared [See Figure 4]); 
determining, in near real time, whether the data entry input is valid based on the selected one or more compliance rules (See at least Paragraphs 68 and 69: The compliance check may be performed line-by-line as the data is entered into the estimate application. Therefore, errors, noncompliance or other issues can be flagged as the estimator is entering the data. Whether the data entered is in compliance is determined by the previously determined rule set); and 
when the data entry input is determined not to be valid, notifying the client device, in near real time, that the data entry input is not valid for the one of the fields by: modifying the view of the repair estimate record to indicate the data entry input is not valid (See at least Paragraphs 69 and 70: Errors, noncompliance or other issues can be flagged as the estimator is entering the data. Additionally, textual, graphic, and other indicators can be provided to the estimator to keep track of compliance values as the estimate is prepared. Additionally, a pop-up window may be presented to the appraiser 
providing the modified view to the client device (See at least Paragraph 70: The flags and/or the textual/graphic indicators are presented to the user as they enter data).

	Regarding Claim 8, Littooy does not explicitly teach, but Davis, however, does teach:
modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields (See at least Paragraph 71: Describes a system for validating data entries in a spreadsheet. The system may detect that an input is invalid and display an indicator explaining why the input is invalid. The indicator may include guidance regarding inputs that would be considered valid [e.g. at input for the "salary" field must be less than $200,000]. Additionally, the system may handle multiple different validation failure messages per uploaded row [See Paragraph 72]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy and Davis in order to improve the system’s ability to provide interactive data entry validation or error correction (Davis: Paragraph 2). Providing an indication regarding haw the data entry may be appropriately filled allows the system to make necessary corrections quickly and easily in a user-friendly fashion (Davis: Paragraph 73).

Claim 15
	Regarding Claim 15, Littooy teaches:
A near-real-time method implemented by a server computer, the method comprising: providing a near-real-time view of a repair estimate record to a client device, the repair estimate record having one or more fields (See at least the Abstract: Describes a 
receiving, from the client device, a data entry input to be applied to one of the fields of the repair estimate record (See at least Paragraphs 67-69: An estimator may prepare an estimate and enter it into his or her local estimate compliance system. The compliance check may be completed line by line as data is entered into the estimate application); 
selecting, in near real time, one or more compliance rules related to the one of the fields responsive to receiving the data entry input (See at least Paragraph 68: one or more rule sets are provided by the carrier or other third party to the local estimator against which the estimate can be audited. The rules are gathered after the estimate is prepared [See Figure 4]); 
determining, in near real time, whether the data entry input is valid based on the selected one or more compliance rules (See at least Paragraphs 68 and 69: The compliance check may be performed line-by-line as the data is entered into the estimate application. Therefore, errors, noncompliance or other issues can be flagged as the estimator is entering the data. Whether the data entered is in compliance is determined by the previously determined rule set); and 
when the data entry input is determined not to be valid, notifying the client device, in near real time, that the data entry input is not valid for the one of the fields by: modifying the view of the repair estimate record to indicate the data entry input is not valid (See at least Paragraphs 69 and 70: Errors, noncompliance or other issues can be 
providing the modified view to the client device (See at least Paragraph 70: The flags and/or the textual/graphic indicators are presented to the user as they enter data).

	Regarding Claim 15, Littooy does not explicitly teach, but Davis, however, does teach:
modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields (See at least Paragraph 71: Describes a system for validating data entries in a spreadsheet. The system may detect that an input is invalid and display an indicator explaining why the input is invalid. The indicator may include guidance regarding inputs that would be considered valid [e.g. at input for the "salary" field must be less than $200,000]. Additionally, the system may handle multiple different validation failure messages per uploaded row [See Paragraph 72]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy and Davis in order to improve the system’s ability to provide interactive data entry validation or error correction (Davis: Paragraph 2). Providing an indication regarding haw the data entry may be appropriately filled allows the system to make necessary corrections quickly and easily in a user-friendly fashion (Davis: Paragraph 73).


	Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Littooy (U.S. Pre-Grant Publication No. 20120296774) in view of Davis (U.S. Pre-Grant Publication No. 20190095414), and in further view of Larcheveque (U.S. Patent No. 7913159).

Claim 2
	Regarding Claim 2, the combination of Littooy and Davis does not explicitly teach, but Larcheveque, however, does teach:
when the data entry input is determined not to be valid, preventing the client device from receiving data entry inputs for other fields of the repair estimate record until a valid data entry input for the one of the fields is received (See at least Col. 9, Line 54 - Col. 10, Line 10: Describes a system for facilitating data entry. The system may first determine if data entered by the user is valid [Fig. 3, 310]. If the data is determined to be invalid and contain a modal error, the system may prevent the user from continuing to edit the document without first correcting the error).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Davis, and Larcheveque in order to reduce the number of errors while conducting data entry tasks and, as a result, reduce the amount of time needed to correct the errors (Larcheveque: Col. 1, Line 35 - Col. 2, Line 28).

	
Claim 3
	Regarding Claim 3, the combination of Littooy and Davis does not explicitly teach, but Larcheveque, however, does teach:
when the data entry input is determined to be valid, entering the data entry input into the one of the fields (See at least Col. 8, Lines 5-22: If the data is determined to be valid, 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Davis, and Larcheveque in order to reduce the number of errors while conducting data entry tasks and, as a result, reduce the amount of time needed to correct the errors (Larcheveque: Col. 1, Line 35 - Col. 2, Line 28).

Claim 9
	Regarding Claim 9, this claim is rejected under the same rationale as described above regarding claim 2.

Claim 10
	Regarding Claim 10, this claim is rejected under the same rationale as described above regarding claim 3.

Claim 16
	Regarding Claim 16, this claim is rejected under the same rationale as described above regarding claim 2.

Claim 17
	Regarding Claim 17, this claim is rejected under the same rationale as described above regarding claim 3.


	Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Littooy (U.S. Pre-Grant Publication No. 20120296774) in view of Davis (U.S. Pre-Grant Publication No. 20190095414), and in further view of Goodman (U.S. Patent No. 7254569).

Claim 4
	Regarding Claim 4, the combination of Littooy and Davis does not explicitly teach, but Goodman, however, does teach:
Wherein selecting the compliance rules comprises: training a machine learning model by applying identities of the fields, and valid values for each of the fields, as inputs to the machine learning model (See at least Col. 16, Lines 25-50: Describes a system for applying machine learning to a process for filling in form fields. The machine learning model may receive various data as an input. For example, the machine learning model may receive information regarding what data is entered into at least one respective form field [i.e. valid values for each of the fields] and features of the respective form fields [i.e. identities of the fields]);
wherein the machine learning model provides the compliance rules as outputs responsive to the inputs (See at least Col. 16, Lines 25-50: The machine learning model may be employed to learn the correlations between the data entries and the correct form field such that when a new page or a previous page is revisited, the method can know what data to enter into which fields [i.e. the machine learning model determines rules regarding how data should be filled into the form]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Davis, and Goodman in order to provide accurate training data for use in machine learning models (Goodman: Col. 1, Line 54 - Col. 2, 

Claim 5
	Regarding Claim 5, the combination of Littooy and Davis does not explicitly teach, but Goodman, however, does teach:
wherein selecting the one or more compliance rules related to the one of the fields comprises: applying an identity of the one of the fields as an input to a machine learning model being trained using identities of the fields and allowed values for the fields (See at least Col. 16, Lines 25-50: Describes a system for applying machine learning to a process for filling in form fields. The machine learning model may receive various data as an input. For example, the machine learning model may receive information regarding what data is entered into at least one respective form field [i.e. valid values for each of the fields] and features of the respective form fields [i.e. identities of the fields]);
wherein the machine learning model provides the one or more compliance rules as an output responsive to applying the identity of the one of the fields as an input (See at least Col. 16, Lines 25-50: The machine learning model may be employed to learn the correlations between the data entries and the correct form field such that when a new page or a previous page is revisited, the method can know what data to enter into which fields [i.e. the machine learning model determines rules regarding how data should be filled into the form]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Littooy, Davis, and Goodman in order to 

Claim 11
	Regarding Claim 11, this claim is rejected under the same rationale as described above regarding claim 4.

Claim 12
	Regarding Claim 12, this claim is rejected under the same rationale as described above regarding claim 5.

Claim 18
	Regarding Claim 18, this claim is rejected under the same rationale as described above regarding claim 4.

Claim 19
	Regarding Claim 19, this claim is rejected under the same rationale as described above regarding claim 5.

Response to Arguments
17.	Applicant’s arguments filed December 3, 2021 have been fully considered. 


Arguments Regarding 35 U.S.C. 101
 claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on Pages 14 and 15 of their remarks, the applicant argues, “The claimed method, system, and media for automated near-real-time vehicle repair estimating does not recite fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. Therefore, the claims do not recite certain methods of organizing human activity.” The examiner respectfully disagrees. Specifically, the examiner notes that the claims, at a high level, recite process steps for creating a repair estimate record. As stated in paragraphs 19-21 of the applicant’s specification, these reports are often created when processing insurance claims. Therefore, this process for creating vehicle repair estimates falls under the category of fundamental economic practices (e.g. processes related to insurance) and commercial interactions (e.g. creating repair cost estimates for vehicle damage). 
Additionally, on Page 15 of their remarks, the applicant argues, “Applicant’s specification at [0021]. To address at least this technical problem, claim 1, for example, recites a specific and detailed technical solution for automated vehicle repair estimating with near-real-time compliance.” Additionally, on page 16 of their remarks, the applicant references Paragraph 22 of the specification to make a similar argument. The examiner respectfully disagrees. Specifically, the examiner does not recognize an improvement to any technology or technological field recited in the claims or specification. The claims merely recite steps for receiving user input, analyzing the input to determine if it is valid, and outputting 
Therefore, for at least the reasons given above, the rejection under 35 U.S.C. 101 has been maintained.

Arguments Regarding 35 U.S.C. 102/103
19.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments. 
Additionally, on pages 18 and 19 of their response, the applicant argues that Littooy fails to teach, “modifying the view of the repair estimate record to indicate data entry inputs that are valid for the one of the fields.” The examiner agrees that Littooy fails to teach this limitation as amended. The examiner has updated the 103 rejection in response to the modifications made to this limitation, which change the scope of the claim. 

Arguments Regarding 35 U.S.C. 112
20.	All prior rejections under 35 U.S.C. 112(b) have been withdrawn in response to the applicant’s arguments and amendments.



Citation of Pertinent Prior Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Assadi (U.S. Pre-Grant Publication No. 20110218980): Describes a system for customizing data fields and data entry validation procedures to improve workflow efficiency and data quality.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696